Citation Nr: 0932455	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-35 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin disease, to 
include chloracne.

4.  Whether a timely substantive appeal was received with 
respect to the claim of entitlement to an initial rating in 
excess of 50 percent for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 
1969 and from April to July 1971.  He had service in the 
Republic of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and January 2008 rating decisions 
by the regional office.  

In May 2009, during the course of the appeal, the Veteran 
had a video conference with the Veterans Law Judge whose 
signature appears at the end of this decision.  

The issue of whether a timely substantive appeal was 
received with respect to the claim of entitlement to an 
initial rating in excess of 50 percent for PTSD is 
addressed in the REMAND portion of the decision below and 
is REMANDED to the regional office via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A right ear hearing loss, as that term is defined by 
VA, has not been clinically established.

2.  A left ear hearing loss was first manifested many years 
after service, and the preponderance of the evidence shows 
that it is unrelated thereto.

3.  Tinnitus was first manifested many years after service, 
and the preponderance of the evidence shows that it is 
unrelated thereto.

4.  Skin disease, diagnosed primarily as seborrhea with 
folliculitis, was first manifested many years after 
service, and the preponderance of the evidence shows that 
it is unrelated thereto.

5.  Chloracne has not been clinically demonstrated.


CONCLUSIONS OF LAW

1.  A hearing loss is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.385 (2008).

2.  Tinnitus is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2008).

3.  A skin disease, to include chloracne, is not the result 
of disease or injury incurred in or aggravated by service, 
and chloracne may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309(e) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development of 
the issues of entitlement to service connection for hearing 
loss, tinnitus, and skin disease, to include chloracne.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

In August 2005, VA received the Veteran's claims; and there 
is no issue as to providing an appropriate application form 
or completeness of the application for service connection 
for any of the disabilities at issue. 

Following the receipt of that application, VA in October 
2005 and March 2006 notified the Veteran of the information 
and evidence necessary to substantiate and complete his 
claims.  In particular, VA notified the Veteran of the 
evidence to be provided by him, the evidence VA would 
attempt to obtain.  VA also informed the Veteran of the 
criteria for service connection, including the criteria for 
rating service-connected disabilities and for assigning 
effective dates should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty 
to assist him in obtaining identified and available 
evidence necessary to substantiate his claims.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  
However, the duty to assist is not a one-way street.  Olsen 
v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's 
responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA secured the Veteran's service treatment 
and personnel records, as well as records reflecting his 
post-service treatment by VA and private health care 
providers, including those associated with his employment.  
VA also examined the Veteran on several occasions to 
determine the nature and etiology of the claimed 
disabilities at issue.  Finally, the Veteran testified at a 
February 2008 hearing at the regional office before a 
Decision Review Officer and during his video conference 
with the undersigned Veterans Law Judge.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support any of his service connection claims; 
and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him 
or that could otherwise affect the essential fairness of 
the adjudication.  Accordingly, the Board will proceed to 
the merits of the appeal with respect to the issues of 
entitlement to service connection for hearing loss 
disability, tinnitus, and skin disease.

Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  Id.

The foregoing criteria notwithstanding, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Hearing Loss and Tinnitus

During his hearings on appeal, the Veteran testified that 
he had a bilateral hearing loss disability and tinnitus, 
primarily as a result of in-service exposure to jet 
aircraft and helicopter noise.  Therefore, he maintained 
that service was warranted.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against those claims.  
Accordingly, the appeal will be denied.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  However, the failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  As above, a veteran may, 
nevertheless, establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  38 C.F.R. 
§ 3.303(d).

During his June 1967 service entrance examination, the 
Veteran demonstrated the following pure tone thresholds, in 
decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
-5(5)
5(15)
0(10)
0(5)
LEFT
0(15)
-5(5)
5(15)
0(10)
15(20)

Note:  Prior to November 1967, audiometric test results 
were reported in American Standards Association (ASA) 
units.  Those are the figures on the left of each column 
and are not in parentheses.  Effective November 1, 1967, 
audiometric test results were converted to International 
Standard Organization (ISO) units which are in use today.  
They are represented by the figures in parentheses and are 
reported in order to facilitate data comparison.

During his June 1967 service entrance examination, speech 
audiometry was not performed.  However, the Veteran was 
assigned a numerical designation of 1 under H on his 
physical profile, i.e., PULHES.  PULHES is the six 
categories into which a physical profile is divided.  The P 
stands for physical capacity or stamina; the U for upper 
extremities; the L for lower extremities; the H for hearing 
and ear; the E for eyes; and the S stands for psychiatric.  
The number 1 indicates that an individual possesses a high 
level of medical fitness and, consequently is medically fit 
for any military assignment.  Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992).

During a flight examination in November 1967, the Veteran 
demonstrated the following pure tone thresholds, in 
decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-5
-5
0
LEFT
-5
-5
-5
-5
-5

Again, speech audiometry was not performed; and as above, 
he was assigned a numerical designation of 1 under H on his 
physical profile.

In July 1970, the Veteran was admitted to Arthur R. Gould 
Memorial Hospital for treatment of unrelated disorders.  
There were no complaints or clinical findings of hearing 
loss or tinnitus.  Physical examination revealed normal 
ears.

During his April 1971 service entrance examination, the 
Veteran demonstrated the following pure tone thresholds, in 
decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
5
5
5
15

Again, speech audiometry was not performed; and as above, 
he was assigned a numerical designation of 1 under H on his 
physical profile.

The Veteran's service treatment records are negative for 
any complaints or clinical findings of tinnitus.

Records from VA, the Aroostook Valley Health Center, and 
the Aroostook Medical Center, reflecting treatment or 
examination between December 1979 and September 1997, show 
that the Veteran's ears were normal.  During a December 
1979 examination for the Veteran's employer, the Maine 
Department of Transportation, it was noted that the 
Veteran's hearing was normal, bilaterally, to the sound of 
a watch ticking.

During an April 1994 employment examination for the Maine 
Department of Transportation, it was noted that the Veteran 
was a mechanic.  He stated that he had worked in a noisy 
job but not during the last fourteen years without hearing 
protection.  He also stated that he had noticed or been 
told that he was hard of hearing.  He reported a ringing or 
buzzing in his ears and acknowledged that he had 
participated in activities involving the use of guns, 
chainsaws, farm machinery, and a lawn mower.



A hearing evaluation revealed the following pure tone 
thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10 
10
15
25
LEFT
5
5
0
0
20

Speech audiometry was not performed.  

Following his employment examination, the Veteran was 
deemed to present no medical risk or restriction and was 
qualified to perform the essential functions of his 
position without accommodation.

During a VA audiologic examination in February 2006, the 
Veteran reported that his hearing acuity had been 
deteriorating for at least twenty years, more noticeably in 
the last five or six years.  He stated that he had 
difficulty hearing people standing on his left side, as 
well as a seashell sound in his left ear.  He also reported 
his history of noise exposure in service, all without the 
use of hearing protection.  He acknowledged noise exposure 
after service while hunting, working in the woods, and 
working as a diesel mechanic.  However, he noted that in 
those cases, he had used ear protection.  On testing, the 
Veteran demonstrated the following pure tone thresholds, in 
decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10 
20
20
35
LEFT
30
35
30
40
40

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  

The examiner concluded that in the right ear, the Veteran's 
hearing sensitivity was normal from 500 through 3000 hertz 
but that he had a mild sensorineural hearing loss at 4000 
hertz.  In the left ear, the examiner stated that the 
Veteran had a mild mixed hearing loss with a conductive 
component at 500 and 1000 hertz.  Finally, the examiner 
diagnosed tinnitus in the Veteran's left ear.  

The VA examiner reviewed the Veteran's claims file and 
noted that during audiometric testing in service, the 
Veteran's hearing acuity had been within normal limits, 
bilaterally.  Therefore, he opined that although the 
Veteran had been exposed to noise in service, it was less 
likely than not that his hearing loss disability was 
related to service.  He stated that his opinion was further 
substantiated by the fact that the Veteran had experienced 
significant noise exposure after service.  In addition, the 
examiner concluded that the low frequency component in the 
Veteran's left ear hearing loss was unrelated to service, 
because it was conductive in nature.  He noted that noise 
exposure resulted in sensorineural, not conductive, hearing 
loss.  The examiner also opined that it was unlikely that 
the tinnitus was related to service because tinnitus was 
more likely related to the conductive component.  

In April 2006, a consultation with the VA Otolaryngological 
service indicated that the Veteran's hearing loss 
disability was related to service.  The consultant also 
noted that the Veteran's tinnitus had been present for 
forty years.

In June 2008, the Veteran's ears were examined by the 
examiner who had performed the April 2006 consultation with 
the VA Otolaryngological service.  Following the 
examination and a review of the Veteran's claims file, the 
examiner did not find a relationship between the Veteran's 
hearing loss and his years on active duty.  The examiner 
noted that a hearing test in "1978" had been within 
normal limits and that a hearing test in the mid-1990's had 
shown a small symmetrical hearing loss.  He concluded that 
those tests implied that the Veteran's hearing had been 
excellent when he left service and that his poor 
asymmetrical hearing loss had been from a later date.  He 
recommended a followup audiogram.  

During VA audiologic testing in June 2008, it was noted 
that a test one week earlier had produced results which 
were inconsistent and unreliable.  Therefore, he was 
rescheduled.  During audiologic testing still-later in June 
2008, the Veteran demonstrated the following pure tone 
thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
60
70
70
LEFT
60
65
65
65
90

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and 92 percent in the left 
ear.

After reviewing the results, the audiologist found the 
Veteran's responses inconsistent and stated that they 
should not be used for rating purposes.  In particular, she 
noted the disparity between the puretone thresholds and the 
Veteran's speech recognition percentages.  Nevertheless, 
she reviewed the Veteran's claims file to determine the 
etiology of the Veteran's hearing loss disability.  She 
noted that from service through a 1994 employment 
examination, the Veteran had demonstrated normal hearing.  
She further noted that disability due to noise damage did 
not manifest itself until years after the noise exposure 
stopped.  Similarly, she noted that there were no 
complaints of tinnitus while on active duty.  Therefore, 
she concluded that it was less likely than not that the 
Veteran's hearing loss disability and tinnitus were related 
to the Veteran's service.  

In July 2008, the regional office reviewed the file and was 
unable to find a copy of the 1978 examination referenced in 
the June 2008 examination of the Veteran's ears.  
Therefore, it returned the claims file to the June 2008 
examiner for further review.  Although the examiner was 
unable to find the 1978 examination report, he noted that 
the 1994 report showed that the Veteran's hearing was 
essentially normal through the lower frequencies, but that 
he had a mild high frequency loss consistent with 
presbycusis.  He was also unable to find any evidence of 
tinnitus during service.  Therefore, he concluded that it 
was less likely than not that the Veteran's tinnitus was 
related to service.

In reviewing the evidence of record, the Board notes no 
competent evidence of record showing that the Veteran has a 
right ear hearing loss, as that term is defined by VA.  
While the report of the June 2008 audiologic examination 
showed right ear hearing loss disability, that testing was 
considered unreliable and inadequate for rating purposes.  
Indeed, the credible evidence of record from private health 
care providers, as well as VA have consistently shown 
normal hearing acuity in the right ear under the applicable 
VA criteria.  Absent clinically reliable evidence of 
current disability, the Veteran cannot meet the criteria 
for service connection for a right ear hearing loss.  
Accordingly, service connection for a right ear hearing 
loss is not warranted.

As to the Veteran's left ear, the Veteran has a hearing 
loss in the left ear as that term is defined by VA.  
However, the preponderance of that evidence shows that it 
is unrelated to service.  Although an April 2006 
consultation with the VA Otolaryngological service 
indicated a relationship between the Veteran's hearing loss 
disability and service, that conclusion was based on a 
history reported by the Veteran rather than a review of the 
record.  In this regard, a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In fact, when the April 2006 VA consultant 
reviewed the record in July 2008, he concluded that it was 
less likely than not that the Veteran's hearing loss 
disability was related to service.  Rather, he related the 
Veteran's left ear hearing loss disability to presbycusis, 
a loss of hearing acuity associated with the process of 
aging.  Godfrey v. Brown, 8 Vet. App. 113, 117 (1995).  The 
conclusion that the Veteran's left ear hearing loss 
disability was unrelated to service was substantiated by 
the well-supported opinions of the audiologists who 
performed the VA examinations in February 2006 and June 
2008.  

Because the competent evidence of record shows that the 
Veteran's left ear hearing loss disability is unrelated to 
service, the Board concludes that the Veteran cannot meet 
the criteria of service connection.  Accordingly, service 
connection for left ear hearing loss disability is denied.

With respect to the Veteran's claim for tinnitus, the Board 
finds that the preponderance of the evidence is also 
against that claim.  The Veteran's service treatment 
records are negative for any relevant complaints or 
clinical findings, and the postservice evidence is negative 
for complaints of tinnitus until the employment examination 
in 1994.  Although the Veteran continues to have a current 
diagnosis of tinnitus, there is no competent evidence of a 
nexus to service.  Rather, there is evidence from the June 
2008 VA audiologist, that the Veteran's tinnitus is due to 
a conductive hearing loss unrelated to service.  

Absent competent evidence of tinnitus in service or 
competent evidence of a nexus between the Veteran's current 
diagnosis of tinnitus and service, the Veteran cannot meet 
the criteria for service connection.  Therefore, service 
connection for that disability is also denied.

Skin Disease to include chloracne

During his hearings on appeal, the Veteran testified that 
his skin disease was primarily the result of his exposure 
to Agent Orange in service.  Therefore, he maintained that 
service was warranted.  Again, however, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will also be denied.  

In addition to the criteria governing entitlement to direct 
service connection for certain disabilities service 
connection may be presumed when the Secretary of VA 
determines that they are the result of inservice exposure 
to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  Those disabilities include chloracne 
provided that it was manifested to a degree of at least 
10 percent during the one-year period following the 
Veteran's last exposure to herbicides.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  

A presumption of service connection for a particular 
disability based on exposure to Agent Orange does not 
attach, however, unless specifically so determined by the 
Secretary of VA.  See Diseases Not Associated with Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  Nevertheless, the law does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  See Brock v. Brown, 10 Vet. App. 155 (1997).  
It must be emphasized that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In the present case, the Veteran is presumed to have been 
exposed to Agent Orange by virtue of his service in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
However, he does not have a diagnosis of chloracne.  His 
only diagnosis of skin disease is seborrhea with 
folliculitis.  Service connection for seborrhea with 
folliculitis may not be presumed to have been the result of 
Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  The question, then, is whether the Veteran's 
seborrhea with folliculitis is chronic in nature and, if 
so, whether there is a direct link between that disease and 
service.  In this case, the preponderance of the evidence 
is against such a finding.

The Veteran's seborrhea with folliculitis was diagnosed 
following a consultation with the VA Dermatology Service in 
April 1987.  Although he reported that it had been present 
since 1969, his service treatment records are silent for 
any symptoms, diagnoses, or treatment for skin disease of 
any kind.  Moreover, records reflecting his treatment by VA 
and by private health care providers from his separation 
from service in 1971 and the Aroostook Valley Health 
Center, Inc., dated in December 1979 and those from 1987 
are similarly negative.  For example, records from the 
Aroostook Valley Health Center, Inc., dated in December 
1979 and those from the Aroostook Medical Center, dated in 
April 1984, show that the Veteran's skin was normal or 
negative for any abnormalities.  In addition, the 
preponderance of the evidence dated since 1987, such as 
reports from the Aroostook Medical Center, dated in April 
1994, and from the Aroostook Valley Health Center, Inc., 
dated in November 1997, is negative for a diagnosis of 
chronic, identifiable skin disease.  
Absent competent evidence of skin disease in service or 
competent evidence of current skin disease, the Veteran 
cannot meet the criteria for direct service connection.  
Accordingly, service connection for skin disease is not 
warranted on that basis.

Additional Considerations

The only other reports of a nexus between the Veteran's 
service and his hearing loss, tinnitus, and skin disease 
come from the Veteran.  As a layman, however, he is only 
qualified to report on matters which are capable of lay 
observation.  For example, he is qualified to report his 
various symptoms, such as pain, itching, or discoloration.  
He is not qualified to render opinions which require 
medical expertise, such as the diagnosis of those symptoms 
or the cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection for any 
of the claimed disorders.  38 C.F.R. § 3.159(a).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for a hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for skin disease is 
denied.




REMAND

The regional office has certified to the Board the claim of 
entitlement to an initial rating in excess of 50 percent 
for PTSD.  However, there is a question as to whether an 
appeal has been perfected with respect to that claim.  
Accordingly, further development of the record is warranted 
prior to further consideration by the Board. 

An appeal to the Board is a three step process.  The first 
step is the "Notice of Disagreement" that must be filed 
after the regional office advises a claimant of the denial 
of a claim for VA benefits.  The second step is the 
"Statement of the Case" the regional office must issue the 
claimant.  The third step is the "Substantive Appeal" the 
claimant must file after receipt of the Statement of the 
Case.  The third step, the Substantive Appeal, may consist 
of a VA Form 9 or other correspondence containing certain 
information required by law, and it must be filed with the 
regional office within prescribed time limits.  38 U.S.C.A. 
§ 7105(a) (West 2002 and Supp. 2009); 38 C.F.R. § 20.200 
(2008).  The timely filing of an adequate Substantive 
Appeal is the last action the claimant must take to 
complete, or perfect, appeal.

A Substantive Appeal must be filed within: (1) one year 
from the day the regional office mailed the letter saying 
it had denied the claim, or (2) 60 days from the day the 
regional office mailed the Statement of the Case, whichever 
is later.  The appellant may request an extension of time 
for filing the Substantive Appeal, but that request must be 
postmarked before the expiration of the regular time for 
filing the Substantive Appeal.  If the extension is 
granted, the Substantive Appeal must be filed before the 
extension expires.  38 U.S.C.A. § 7105(d)(3) (West 2002); 
Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. 
§§ 20.302(b), 20.303 (2008).

In this case, the regional office notified the Veteran by 
letter dated January 28, 2008, that his claim for service 
connection for PTSD had been granted.  The letter informed 
him that a 30 percent rating had been assigned, effective 
August 19, 2005.  It also advised him that, to appeal the 
decision, he had to file a Notice of Disagreement within 
one year of the date of the letter of notification.  

On February 27, 2008, the Veteran filed a timely Notice of 
Disagreement with respect to the assigned rating for his 
PTSD.  In support of his claim for a higher rating, he 
submitted additional evidence with the Notice of 
Disagreement.  

On July 10, 2008, the regional office reviewed the 
additional evidence and raised the rating for PTSD to 50 
percent.  The RO again assigned an effective date of August 
19, 2005.  

On July 17, 2008, the regional office notified the Veteran 
of the increased rating.  Although favorable to the 
Veteran, it did not represent a full grant of benefits 
sought.  Still-higher ratings were potentially applicable, 
if the Veteran met additional criteria.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  Therefore, on July 17, 2008, 
the regional office issued a Statement of the Case, 
instructions for filing a Substantive Appeal, and a VA Form 
9 for use as a Substantive Appeal.  The regional office 
informed the Veteran that he had to file his appeal with 
the regional office within sixty days from the dated of the 
notification letter or with the remainder, if any, of the 
one-year period from the date of the letter notifying him 
of the action he had appealed.  

On July 23, 2008 and September 8, 2008, a representative 
from the office of Senator Olympia Snowe telephoned the 
regional office to inquire as to the status of the 
Veteran's claims.  Although the regional office indicated 
that the "appeal" for an increased rating for PTSD would 
be sent to the Board, the record does not show that a 
timely Substantive Appeal or substitute correspondence was 
ever received by the RO from the Veteran or his 
representative  in order to perfect an appeal with respect 
to that issue.  In this regard, 38 C.F.R. §§ 20.300 and 
20.301 (2008) provide that a substantive appeal must be 
filed with the office which denied the claim, and the 
persons authorized to file a substantive appeal are the 
Veteran and his representative.  Nevertheless, despite the 
apparent lack of a timely properly filed substantive 
appeal, on VA Form 8, dated January 30, 2009, the regional 
office certified the issue of entitlement to an increased 
rating for PTSD as being on appeal to the Board.

Jurisdiction matters and it is not "harmless" error when 
the VA, during the claims adjudication process, fails to 
address threshold jurisdictional issues.  In Gonzales-
Morales v. Principi, 16 Vet. App. 556 (2003), the United 
States Court of Appeals for Veterans Claims (Court) ruled 
that, however, unless the regional office had closed an 
appeal pursuant to 38 U.S.C.A. § 7105(d)(3) (West 2002) and 
38 C.F.R. § 19.32 (2008) for failure to file a timely 
substantive appeal, that failure did not automatically 
deprive the Board of jurisdiction.  Gonzalez-Morales 
notwithstanding, questions as to timeliness or adequacy of 
response to a Statement of the Case must be determined by 
the Board.  38 U.S.C.A. § 7105(d)(3).  In every case, the 
Board has a duty to first establish that it has 
jurisdiction over a claim.  Indeed, the Board errs when it 
exercises jurisdiction without a legal basis to do so.  
See, e.g., McGinnis v. Brown, 4 Vet. App. 239 (1993).  
Given that fact, and given the fact that the Board is 
unable at this time to identify a document that meets the 
definition of a timely substantive appeal, further 
development is in order.  Accordingly, this case is 
remanded to the regional office for the following actions:

1.  The regional office must review 
documents filed by the Veteran since 
July 17, 2008, the date the Statement 
of the Case was mailed to him, to 
determine whether any document 
constitutes a timely Substantive Appeal 
with respect to the issue of 
entitlement to an initial rating in 
excess of 50 percent for PTSD.  

2.  If the regional office determines 
that the appeal was perfected in a 
timely manner, it must identify the 
correspondence constituting the 
substantive appeal and the date on 
which that appeal was received by VA.  
The regional office must then review 
the claims file to ensure that all 
appropriate evidentiary development has 
been completed.  Thereafter, if in 
order, the case should be returned to 
the Board for further appellate action. 

3.  If the regional office determines 
that a timely substantive appeal was 
not filed, it must close the appeal and 
document that action in the claims 
file.  The Veteran must be notified of 
that action and given an opportunity to 
appeal that determination.  


By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

While no action is required of the Veteran unless he is 
notified otherwise, he is advised that he has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


